DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Claim Objections
Claim(s) 2-6, 8-12, 14, 16-17, and 26-32 is/are objected to because of the following informalities:  
With respect to claim 1, for clarity purposes it is suggested that the indentations for the steps performed by the various recited circuitries be consistent through the claim.  For example, since a/the sensor data capture circuity, a/the sensor data representation circuitry and a/the communication circuitry are part of the IoT gateway device shown in Fig. 2, all of these elements of the IoT gateway device should be placed at that same indentation level with the functions performed by each element recited at a different indentation level for clarity purpose.  Moreover, it is suggested that “receive” recited in line 18 of the claim be changed to “obtain” in order for the claim language to be consistent.  Claims 2-6, 8-9 and 26-29, which either directly or indirectly depend from claim 1 and which inherit issues of claim 1, are objected to for similar reasons.
With respect to claim 6, there appears to be an extra dash between representation and circuitry in line 2 of the claim.
With respect to claim 10, as currently amended the claim is presented as a computer-readable medium (CRM) claim, which requires that “[o]ne or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed cause an Internet of Things (IoT) gateway device to”.   The claim, however, fails to specify what it is that is executing the instructions that cause the IoT gateway device to perform the recited steps.  Since, as shown in Fig. 1, it is the processor 112 of the IoT gateway device 102 that is executing the instructions stored in memory 114, it is suggested that the claim language be amended, for example, to specify that one or more non-transitory computer-readable storage media comprises a plurality of instructions stored thereon that when executed by one or more processors of or in an Internet of Things (IoT) gateway device, cause the one or more processors of or in an Internet of Things (IoT) gateway device or the IoT gateway device to performed the subsequently recited steps.  Claim(s) 11-12, 14 and 16-17, which either directly or indirectly depend from claim 10 and which inherit issues of claim 10, are objected to for similar reasons.

With respect to claim 29, “IoT gateway” recited in line 1 should read “IoT gateway device.”
With respect to claim 30, “an mathematical model” in line 10 should read “a mathematical model.” Claim(s) 31-32, which either directly or indirectly depend from claim 30 and which inherit issues of claim 30, are objected to for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 8-12, 14, 16-20, and 22-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 1, 10, 18, and 30, as currently amended the claims require that “ones” of a first plurality of coefficients or a second plurality of coefficients of a mathematical model or an updated mathematical model be determined based on a first sensor data or a second sensor data and that “ones” of the first plurality of coefficients or the second plurality of coefficients be sent to a cloud compute device.   The claims further require “analyzing the second sensor data to determine a second trend of the second sensor data different from the first trend of the first sensor data.”  
To being with, the scope of the term “ones” is unclear.  While the specification discusses in paragraph [0032] (of the specification as published) that in step 318 of Fig. 3B a value (magnitude) of each coefficient (“value of coefficients”) of the number of coefficients determined at step 314 of Fig. 3B be determined, it is unclear what is being determined when “ones” of the first or the second plurality of coefficients are determined as recited in the claim(s).  For example, in case a mathematical model representing a first trend of the first sensor data or a second trend of the second sensor data is determined to be a quadratic (second degree) polynomial, such as f(x) = ax2+bx+c, where a=1, b=10 and c=5, the specification discusses that at step 314 of Fig. 3B the first number n1 of coefficients or the second number n2 of coefficients determined would be equal to 3 (since there are three coefficients a, b and c) with the values of each of the coefficients determined at step 318 of Fig. 3B being 1 and 10 (a=1, b=10 and c=5).  Accordingly, while the specification discloses that the value for each of the determined number of coefficients may be determined, it is unclear what is being determined when “ones” of the first plurality of coefficients or the second plurality of coefficients.  
Moreover, the scope of the term “different” is unclear.   Specifically, it is not clear how the first and second trend are different from one another.  For example, it is not clear if the term “different” requires that the type of trend be different (e.g. first trend increasing, second trend decreasing) or that the first and second trends are simply determined at separate times (e.g. both first and second trends being same (e.g. both increasing) but are determined at different times).  For the purpose of the examination, it will be assumed that it is the values of the coefficients that are being determined and that the second trend different from the first trend requires the first and second trends be determined at different times.  Claim(s) 2-6, 8-12, 14, 16-20 and 22-32, which either directly or indirectly depend from claim(s) 1, 10, 18 and 30, and which inherit issues of claims 1, 10, 18, and 30 or contain similar issues to those noted with respect to claim(s) 1, 10, 18, and 30 are rejected for similar reasons.
With respect to claim(s) 2 and 31, as currently amended the claim(s) recite “wherein to send the ones of the first plurality of coefficients comprises to send the first number n1 of the first plurality of coefficients.”  However, it is unclear from the claim language, what it is that is being sent.  Namely, it is not clear if it is the first number n1 of coefficients (which in the example above is equal to 3) that is being sent or each coefficient (value of each coefficient, which in example above would be 1, 10 and 5) of the determined first number n1 of coefficients that is being sent.  Accordingly, the metes and bounds of the claims are not clear.  For the purpose of the examination it will be assumed that it is the value of each of the coefficient rather than the number of coefficients itself that is being sent.
With respect to claim(s) 3-5, 8-9, 12, 16-17, 20, 24-25, 27 and 32, as currently amended claims 3-4, 8-9, 12, 16-17, 20, 24-25 and 32 require “wherein to determine the mathematical model” further comprises additional steps recited in the claims.  However, the phrase “wherein to determine mathematical model” lacks antecedent basis as none of the previously recited steps required determining a mathematical model.  Instead, claim(s) 1, 10, 18 and 30 only require that coefficients for a mathematical model or an updated mathematical model be determined.  Accordingly, the metes and bounds of the claims are unclear.  Claim(s) 5 and 27 which directly depend from claim(s) 4 and 3 respectively, and which inherits issues of claims 4 and 3 is/are rejected for similar reasons.
With respect to claim(s) 6 and 22, as currently amended the claim(s) require that “a future sampling frequency” be determined based on “the first sensor data” and be “associated with a/the sensor.”  It is unclear, however, what is covered by the term “future sampling frequency.”   Specifically, it is not clear if the future sampling frequency is referring to a sampling frequency at which sensor data is obtained immediately after the first sensor data is obtained or a sampling frequency at which sensor data is to be obtained at some other, future time.  Moreover, it is not clear how such future sampling frequency is associated with the sensor.  For the purpose of the examination it will be assumed that the future sampling frequency is referring to the sampling frequency at which the sensor is obtained immediately after the first sensor data is obtained.  Claim(s) 23, which directly depends from claim 22 and which inherits issues of claim 22 is rejected for similar reasons.
With respect to claim 23, as currently amended the claim requires instructing “the sensor to send future sensor data sampled at a frequency based on the future sampling frequency.”  It is not clear, however, how a sampling frequency at which the sensor is to send future sensor data is based on the determined future sampling frequency or what is the future sensor data.  Namely, the relationship between the determined future sampling frequency and the frequency at which the sensor is to send future sensor data is unclear.  For the purpose of the examination it will be assumed that the IoT getaway device instructs the sensor to send data at a sampling frequency determined based on the first sensor data. 
With respect to clam 26, as currently amended the claim requires that “to determine the first number n1 of coefficients to be used in the mathematical model” to represent the first trend of the first sensor data (claim 1) comprises to determine the first number n1 of coefficients to be use in the mathematical model based on the first trend of the first sensor data.”  It is unclear, however, how the first number n1 of coefficients to be used in the mathematical model that is to represent the first trend of the first sensor data is based on the first trend of the first sensor data.  Specifically, it is unclear how a mathematical model that represents a trend of a sensor data is based on the trend of the sensor data if it already represents the trend of the sensor data.  Namely, the scope of the term “based on” (based how?) is unclear.  For the purpose of the examination it will be assumed that the first number n1 of coefficients are used in a mathematical model representing the first trend.
With respect to claim 27, as currently amended the claim requires that determining the precision of the first plurality of coefficients comprises determining “a number of bit to use to store each value of each of the first plurality of coefficients.”  The relationship between the “ones of the plurality of coefficients” and “each value of each of the first plurality of coefficients” is unclear.  Specifically, the claim requires that first “ones of a first of plurality of coefficients” be determined and then that “precision of the first plurality of coefficients” be determined which further requires determining “a number of bits to use to store each value of each of the first plurality of coefficients.”  It is unclear from the claim language, however, if each value of each of the first plurality of coefficients is determined first, for which the number of bits to store them is then determined or if the number of bits to use to store the ones of the first plurality of coefficients determined in claim 1 is being determined.
With respect to claim 30, as currently amended the claim is directed to an apparatus that comprises separate, unconnected components, such as memory, instructions and a processor circuitry that executes instruction in the apparatus.  
The relationship between the various recited elements of the apparatus, however, is unclear.  Moreover, it is not clear where in the apparatus the recited instructions are stored.  The review of the specification and in particular Fig. 1, suggests that the apparatus comprises a processor and a memory communicatively coupled with or to the processor, the memory storing instructions to be executed by the processor, which when executed by the processor, cause the processor to perform the recited steps.  Accordingly, for the purpose the examination it will be assumed that the claimed apparatus comprises a processor and a memory communicatively coupled with or to the processor and storing instructions to be executed by the processor that when executed by the processor, cause the processor to perform the recited steps.  Claim(s) 231-32, which either directly or indirectly depend from claim(s) 30, and which inherit issues of claim 30 are rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8, 10-12, 16, 18-20, 24, 26 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andarawis et al. (US 2007/0118301, hereinafter “Andarawis”) with O’Haver (“Curve fitting A: Linear Least Squares”, 2008, hereinafter “O’Haver”) and Ozdemir et al. (“Polynomial Regression Based Secure Data Aggregation for Wireless Sensor Networks,” 2011 IEEE Global Telecommunications Conference, GLOBECOM 2011, hereinafter “Ozdemir”) used as evidentiary references showing that curve fitting requires determining number and values of coefficients of a mathematical equation that best fits data.
Regarding claim(s) 1, Andarawis teaches an IoT gateway device (35, Fig. 3 and ¶[0031]) for transmitting sensor data, the IoT gateway device comprising:
a sensor data capture circuitry (41 and 45, Fig. 3 and ¶[0034]) to obtain from a sensor (43, Fig. 3 and ¶[0033]) a first sensor data;
a sensor data representation circuitry (41 and 45 with 61, Fig. 3 and ¶¶[0049]-[0050]) to: 
 	analyze a first sensor data to determine a first trend of the first sensor data (¶[0045]); 
determine a first number n1 of coefficients to be used in a mathematical model to represent the first trend of the first sensor data (¶¶[0045]-[0046], [0053] and [0059], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir); and
determine ones of a first plurality of coefficients of the mathematical model based on the first sensor data (¶¶[0046] and [0053], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir);
a communication circuity (51, Fig. 3 and ¶[0037]) to send the ones of the first plurality of coefficients to a compute device (37 and/or 39, Fig. 1 and ¶[0031]) at a first bandwidth proportional to the first number n1 of coefficients used in the mathematical model (¶¶[0039]-[0040] and [0046]). 
Andarawis, however, does not explicitly teach that the compute device is a cloud compute device.  Moreover, while Andarawis teaches that multiple events can be trended (¶[0045]), Andarawis does not explicitly teach that the sensor data capture circuitry is to further obtain a second sensor data and the sensor data representation circuity is to analyze the second sensor data to determine a to determine a second trend of the second sensor data different from the first trend of the first sensor data, and in response to a determination of the second trend different from the first trend, determines a second number n2 of coefficients different from the first number n1 of coefficients to be used in an updated mathematical model to represent the second trend of the second sensor data and determines ones of a second plurality of coefficients of the updated mathematical model based on the second sensor data and sends ones of the second plurality of coefficients to the cloud compute device at a second bandwidth proportional to the second number n2 of coefficients used in the updated mathematical model.
To begin with, sending information to a cloud computing device as claimed rather than a computing device disclosed by Andarawis would have been obvious to one of ordinary skill in the art as it would involve substituting one well-known device for another.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to send ones of the first and second plurality of coefficients to a cloud compute device instead of a computing device disclosed by Andarawis as such devices are well-known computing devices in the art. 
Moreover, using the sensor data capture circuitry and the sensor data representation circuitry to repeat the steps disclosed by Andarawis on a second (different) sensor data, in view of Andarawis’ teaching that multiple events can be trended would have been within the capabilities of one of ordinary skill in the art as it would require executing the same steps as those performed on the first sensor data on the second sensor data.  Accordingly, it would have been obvious to one of ordinary skill in the art to use the sensor data capture circuitry and the sensor data representation circuitry to repeat the steps disclosed by Andarawis perform the steps disclosed by Andarawis on the second sensor data as it would merely involve repeating the same steps on a different set of sensor data.
Regarding claim 2 (1), Andarawis teaches wherein to send the ones of the first plurality of coefficients comprises to send the first number n1 of coefficients of the first plurality of coefficients to the cloud compute device (¶¶[0039] and [0046]).  
Regarding claim 4 (1), Andarawis teaches wherein to determine the mathematical model further comprises to determine, based on the first trend, a type of the mathematical model (¶[0046]).
Regarding claim 8 (1), Andarawis teaches wherein to determine the mathematical model comprises to determine the mathematical model base on based on a comparison performed by the IoT gateway device between the first  sensor data and an alert threshold (¶¶[0013], [0041] and [0051]).
Regarding claim(s) 10, Andarawis teaches one or more non-transitory computer-readable media (45, Fig. 3 and ¶[0034]) comprising a plurality of instructions (¶¶[0012] and [0034]) stored thereon that when executed cause the IoT gateway device (35, Fig. 3 and ¶¶[0012] and [0034]) to:
analyze a first sensor data to determine a first trend of the first sensor data (¶[0045]); 
determine a first number n1 of coefficients to be used in a mathematical model to represent the first trend of the first sensor data (¶¶[0045]-[0046], [0053] and [0059], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir); and
determine ones of a first plurality of coefficients of the mathematical model based on the first sensor data (¶¶[0046] and [0053], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir);
send the ones of the first plurality of coefficients to a compute device (37 and/or 39, Fig. 1 and ¶[0031]) at a first bandwidth proportional to the first number n1 of coefficients used in the mathematical model (¶¶[0039]-[0040] and [0046]). 
Andarawis, however, does not explicitly teach that the compute device is a cloud compute device.  Moreover, while Andarawis teaches that multiple events can be trended (¶[0045]), Andarawis does not explicitly teach that the IoT gateway device analyzes a second sensor data to determine a second trend of the second sensor data different from the first trend of the first sensor data, and in response to a determination of the second trend different from the first trend, determines a second number n2 of coefficients different from the first number n1 of coefficients to be used in an updated mathematical model to represent the second trend of the second sensor data and determines ones of a second plurality of coefficients of the updated mathematical model based on the second sensor data and sends ones of the second plurality of coefficients to the cloud compute device at a second bandwidth proportional to the second number n2 of coefficients used in the updated mathematical model.
To begin with, sending information to a cloud computing device as claimed rather than a computing device disclosed by Andarawis would have been obvious to one of ordinary skill in the art as it would involve substituting one well-known device for another.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to send ones of the first and second plurality of coefficients to a cloud compute device instead of a computing device disclosed by Andarawis as such devices are well-known computing devices in the art. 
Moreover, repeating the steps disclosed by Andarawis on a second sensor data in view of Andarawis’ teaching that multiple events can be trended would have been within the capabilities of one of ordinary skill in the art as it would require executing the same steps as those performed on the first sensor data on the second sensor data.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the steps disclosed by Andarawis on the second sensor data as it would merely involve repeating the same steps on a different set of sensor data.
Regarding claim 11 (10), Andarawis teaches wherein to send the ones of the first plurality of coefficients comprises to send the first number n1 of coefficients of the first plurality of coefficients to the cloud compute device (¶¶[0039] and [0046]).  
Regarding claim 12 (10),  wherein to determine the mathematical model further comprises to determine, based on the first trend, a type of the mathematical model (¶[0046]).
Regarding claim 16 (10), Andarawis teaches wherein to determine the mathematical model comprises to determine the mathematical model base on based on a comparison performed by the IoT gateway device between the first  sensor data and an alert threshold (¶¶[0013], [0041] and [0051]).
Regarding claim(s) 18, Andarawis teaches a method for transmitting sensor data (i.e. date of sensor 43, Fig. 3) by an Internet of Things (IoT) gateway device (35, Fig. 1), the method comprising: 
analyzing, by the IoT gateway device, a first sensor data to determine a first trend of the first sensor data (¶[0045]); 
determining a first number n1 of coefficients to be used in a mathematical model to represent the first trend of the first sensor data (¶¶[0045]-[0046], [0053] and [0059], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir); and
determining ones of a first plurality of coefficients of the mathematical model based on the first sensor data (¶¶[0046] and [0053], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir);
sending, by the IoT gateway device, ones of the first plurality of coefficients to a compute device (37 and/or 39, Fig. 1 and ¶[0031])  at a first bandwidth proportional to the first number n1 of coefficients used in the mathematical model (¶¶[0039]-[0040] and [0046]).
Andarawis, however, does not explicitly teach that the compute device is a cloud compute device.  Moreover, while Andarawis teaches that multiple events can be trended (¶[0045]), Andarawis does not explicitly teach that the IoT gateway device analyzes a second sensor data to determine a second trend of the second sensor data different from the first trend of the first sensor data, and in response to a determination of the second trend different from the first trend, determines a second number n2 of coefficients different from the first number n1 of coefficients to be used in an updated mathematical model to represent the second trend of the second sensor data and determines ones of a second plurality of coefficients of the updated mathematical model based on the second sensor data and sends ones of the second plurality of coefficients to the cloud compute device at a second bandwidth proportional to the second number n2 of coefficients used in the updated mathematical model.
To begin with, sending information to a cloud computing device as claimed rather than a computing device disclosed by Andarawis would have been obvious to one of ordinary skill in the art as it would involve substituting one well-known device for another.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to send ones of the first and second plurality of coefficients to a cloud compute device instead of a computing device disclosed by Andarawis as such devices are well-known computing devices in the art. 
Moreover, repeating the steps disclosed by Andarawis on a second sensor data in view of Andarawis’ teaching that multiple events can be trended would have been within the capabilities of one of ordinary skill in the art as it would require executing the same steps as those performed on the first sensor data on the second sensor data.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the steps disclosed by Andarawis on the second sensor data as it would merely involve repeating the same steps on a different set of sensor data.
Regarding claim 19 (18), Andarawis teaches wherein sending the ones of the first plurality of coefficients comprises to send the first number n1 of coefficients of the first plurality of coefficients to the cloud compute device (¶¶[0039] and [0046]).  
Regarding claim 20 (18), Andarawis teaches determining a type of the mathematical model (¶[0046]).
Regarding claim 24 (18), Andarawis teaches wherein to determine the mathematical model comprises to determine the mathematical model base on based on a comparison performed by the IoT gateway device between the first  sensor data and an alert threshold (¶¶[0013], [0041] and [0051]).
Regarding claim 26 (1), Andarawis teaches wherein to determine the first number n1 of coeffieicnts to be used in the mathematical model comprises to determine the first number of coefficients n1  to be used in the mathematical model based on the first trend of the first sensor data (¶¶[0045]-[0046], [0053] and [0059]).
Regarding claim(s) 30, Andarawis teaches an apparatus (35, Fig. 3) comprising: 
a memory (45, Fig. 3 and ¶[0034]);
instructions in the apparatus (Fig. 3 and ¶[0034]); and
processor circuitry (41, Fig. 3 and ¶[0034]) to execute the instruction to:
analyze a first sensor data to determine a first trend of the first sensor data (¶[0045]); 
determine a first number n1 of coefficients to be used in a mathematical model to represent the first trend of the first sensor data (¶¶[0045]-[0046], [0053] and [0059], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir); and
determine ones of a first plurality of coefficients of the mathematical model based on the first sensor data (¶¶[0046] and [0053], Andarawis teaches that trending data includes fitting a curve to the trend in the raw sensor data (i.e. determining a mathematical equation that best fits the data), which is known to include determining coefficients of a mathematical equation that best fits the raw sensor data, including their number and values of the mathematical equation, as evidenced by O’Haver and Ozdemir);
send the ones of the first plurality of coefficients to a compute device (37 and/or 39, Fig. 1 and ¶[0031])  at a first bandwidth proportional to the first number n1 of coefficients used in the mathematical model (¶¶[0039]-[0040] and [0046]). 
Andarawis, however, does not explicitly teach that the compute device is a cloud compute device.  Moreover, while Andarawis teaches that multiple events can be trended (¶[0045]), Andarawis does not explicitly teach that a second sensor data is analyzed to determine a second trend of the second sensor data different from the first trend of the first sensor data, and in response to a determination of the second trend different from the first trend, determines a second number n2 of coefficients different from the first number n1 of coefficients to be used in an updated mathematical model to represent the second trend of the second sensor data and determines ones of a second plurality of coefficients of the updated mathematical model based on the second sensor data and that ones of the second plurality of coefficients are sent to the cloud compute device at a second bandwidth proportional to the second number n2 of coefficients used in the updated mathematical model.
To begin with, sending information to a cloud computing device as claimed rather than a computing device disclosed by Andarawis would have been obvious to one of ordinary skill in the art as it would involve substituting one well-known device for another.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to send ones of the first and second plurality of coefficients to a cloud compute device instead of a computing device disclosed by Andarawis as such devices are well-known computing devices in the art. 
Moreover, repeating the steps disclosed by Andarawis on a second sensor data in view of Andarawis’ teaching that multiple events can be trended would have been within the capabilities of one of ordinary skill in the art as it would require executing the same steps as those performed on the first sensor data on the second sensor data.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the steps disclosed by Andarawis on the second sensor data as it would merely involve repeating the same steps on a different set of sensor data.
Regarding claim 31 (30), Andarawis teaches wherein to send the ones of the first plurality of coefficients comprises to send the first number n1 of coefficients of the first plurality of coefficients to the cloud compute device (¶¶[0039] and [0046]).  
Regarding claim 32 (30),  wherein to determine the mathematical model further comprises to determine, based on the first trend, a type of the mathematical model (¶[0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        7/26/2022